Opinion filed August 9, 2012




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-10-00356-CR
                                        __________

                   ISIDORE KRISHNA BRIDGEFORTH, Appellant

                                               V.

                               STATE OF TEXAS, Appellee


                            On Appeal from the 29th District Court

                                   Palo Pinto County, Texas

                                 Trial Court Cause No. 14276C


                            MEMORANDUM OPINION
          The jury convicted Isidore Krishna Bridgeforth of engaging in organized criminal
activity. The trial court assessed his punishment at confinement in the Institutional Division of
the Texas Department of Criminal Justice for a term of thirty-five years.        The trial court
additionally assessed a fine of $10,000. Appellant challenges his conviction in four issues. We
affirm.
                                       Background Facts
          Texas Ranger Michael Don Stoner worked as a narcotics agent in Palo Pinto and Parker
Counties in the fall of 2009 for the Criminal Investigation Division of the Texas Department of
Public Safety. While working undercover on September 11, 2009, he entered Jackie Lynn
Smith’s residence to purchase narcotics. Ranger Stoner encountered Robert Earl Jefferson Jr. at
Smith’s residence.    Ranger Stoner sought to purchase $200 worth of crack cocaine from
Jefferson. Ranger Stoner testified that, while he and Jefferson were completing the transaction,
Jefferson recognized him as a former classmate from high school. Ranger Stoner and Jefferson
had a discussion away from the others wherein Ranger Stoner asked Jefferson not to reveal his
identity to the others. Ranger Stoner also asked Jefferson to contact him later for the purpose of
getting Jefferson to assist Ranger Stoner in his investigation.
       Jefferson contacted Ranger Stoner on November 13, 2009, to provide information about
the distribution of crack cocaine in the Mineral Wells area. Ranger Stoner testified that Jefferson
provided him with the names of the individuals involved. Jefferson also identified the vehicles
used in the distribution process, and he informed Ranger Stoner that the drugs were being
obtained in Fort Worth. Jefferson also told Ranger Stoner the route that the suspects would take
to and from Fort Worth.
       Jefferson subsequently contacted Ranger Stoner on November 16, 2009, to inform him
that Smith, appellant, and Brian Dukes would be going that day to purchase cocaine in Fort
Worth. Jefferson further advised Ranger Stoner that the suspects would be driving a maroon
Dodge pickup. Upon receiving this information, Ranger Stoner set up surveillance on Smith’s
residence in Mineral Wells. He observed appellant and Dukes loading Smith into the Dodge
pickup that Jefferson had described. Ranger Stoner knew appellant and Smith on sight. Smith
needed their assistance getting into the vehicle because he was handicapped.
       Ranger Stoner and two other undercover narcotics agents conducted “moving
surveillance” on Smith, appellant, and Dukes as they first ran some errands in Mineral Wells.
The suspects then exited Mineral Wells on FM 1195 driving through Millsap to Interstate 20 and
then to Fort Worth. After making several stops in Fort Worth, the suspects drove to a residence
on Harlem Street in Fort Worth. Ranger Stoner testified that the residence belonged to Wayne
Edward Allen. He observed appellant and Dukes meeting with Allen in his front yard.
       The agents lost surveillance of Smith, appellant, and Dukes afterwards. Based upon
information provided by Jefferson, Ranger Stoner and the agents drove back toward Mineral
Wells on Interstate 20 in an attempt to reestablish surveillance. Ranger Stoner observed the
Dodge pickup near the Brock exit. Ranger Stoner passed the suspects in the process of catching

                                                  2
up to them. He observed appellant driving the pickup. Ranger Stoner exited Interstate 20 via the
Brock exit, and the suspects did as well. While Ranger Stoner proceeded toward Millsap, the
suspects turned onto Fairview Road. Ranger Stoner dispatched another agent to follow the
suspects.
        Appellant subsequently failed to negotiate a curve on Fairview Road, resulting in the
pickup striking a tree. When agents arrived on the scene of the accident, appellant and Dukes
were standing outside the pickup. Agents found a crack pipe in a nearby ditch and a rock of
crack cocaine in the bed of the pickup near the area where appellant was standing. While agents
arrested appellant for possession, Ranger Stoner spoke with Dukes away from the others. Dukes
told Ranger Stoner that the group had acquired drugs in Fort Worth. Dukes also voluntarily
removed a package containing crack cocaine from his sweatpants and gave it to Ranger Stoner.
Ranger Stoner did not arrest Dukes at that time. Agents also did not arrest Smith. Instead,
ambulance personnel transported Smith to the hospital for evaluation.
        Dukes came to see Ranger Stoner on November 17, 2009, to be interviewed. Dukes
agreed at that time to inform Ranger Stoner if anyone affiliated with Smith returned to Fort
Worth for more drugs. Dukes called Ranger Stoner on November 19, 2009, to tell him that a
group planned to return that day to Fort Worth for more drugs. Ranger Stoner established
surveillance on Smith’s residence at that time. He subsequently observed Billy Ray Herring
loading Smith into a white Dodge pickup.            Ranger Stoner also observed Wilbert Ratliff
accompanying Smith and Herring in the pickup.
        Ranger Stoner and other agents followed the suspects’ vehicle to Fort Worth. They
observed the suspects pulling into a church parking lot near Allen’s residence. While Herring
looked under the hood of the pickup, Ratliff walked across the street to Allen’s house. Ranger
Stoner testified that Ratliff was observed meeting with Allen. After Ratliff walked back to the
pickup, the suspects drove back to Mineral Wells with Ranger Stoner and the agents following
them.
        As the suspects entered Mineral Wells, Ranger Stoner requested State Trooper Donnie
Wright and Mineral Wells Police Officer Scott Mitcham to stop them. Trooper Wright stopped
the vehicle for speeding. Trooper Wright initially spoke with Herring outside the vehicle.
Trooper Wright subsequently removed Ratliff from the vehicle. Trooper Wright made the
decision to arrest Ratliff when he found a crack pipe on him.           As Trooper Wright was

                                                3
handcuffing Ratliff, Ratliff threw a baggie of crack cocaine into a nearby ditch. Trooper Wright
permitted Herring and Smith to leave, and he transported Ratliff to the DPS office for Ranger
Stoner to interview him. Ratliff told Ranger Stoner that the drugs that he threw in the ditch came
from Allen.
       Ranger Stoner described Allen’s role in the organization as the supplier of the crack
cocaine. Ranger Stoner testified that Smith served as the connection to the source and supply.
Smith also orchestrated the transport of crack cocaine from Fort Worth and its distribution in
Mineral Wells. Ranger Stoner described the roles of appellant, Ratliff, Dukes, Herring, and
Jefferson as assisting with the transport and distribution of crack cocaine in Mineral Wells.
Ranger Stoner testified that the maroon Dodge pickup in which appellant, Dukes, and Smith
traveled on November 16 belonged to Allen and that Allen provided it to Smith to use in
traveling back and forth between Mineral Wells and Fort Worth.
       Jefferson testified that Allen initially delivered cocaine to Smith at his residence in
Mineral Wells and that he did so often. Jefferson also testified that Allen provided Smith with
the maroon Dodge pickup for the purpose of transporting the cocaine from Fort Worth to
Mineral Wells. Jefferson stated that he, appellant, Dukes, Ratliff, and Herring hung out at
Smith’s residence and that the money gleaned from the sale of cocaine went into Smith’s wallet.
       Dukes testified that Smith provided him with a place to stay and drugs on a daily basis.
He admitted to traveling with Smith and appellant to Fort Worth on November 16 to purchase
cocaine from Allen. Dukes testified that Smith accompanied them because it was his money and
he was the one purchasing the cocaine. Appellant got the money from Smith to purchase the
drugs, and he put the cocaine in Smith’s coat pocket after the transaction occurred. Dukes
removed the drugs from Smith at Smith’s request after the wreck occurred. Dukes admitted to
possessing the drugs when the officers arrived at the scene of the wreck.
       When Dukes visited with Ranger Stoner the next day, he told Ranger Stoner about the
organization and said that Smith was the “kingpin.” Dukes testified that everyone helped Smith
because of his handicap. He stated that the group would go to Fort Worth several times a week
to resupply and that he went along on several occasions. Dukes testified that Smith wanted to
make the trip on November 19, 2009, to replace the drugs that were lost when Dukes was
arrested on November 16, 2009. Dukes also testified that he had observed Allen coming to



                                                4
Smith’s residence on several earlier occasions to deliver cocaine to Smith and that Allen gave the
maroon Dodge pickup to Smith so that Allen would not have to come to Mineral Wells.
         Ratliff testified that he lived with Smith because he needed a place to stay and Smith
needed assistance. Ratliff stated that Smith compensated him with a place to stay and later crack
cocaine. Ratliff testified that Smith contacted Herring on November 19 so that they could use
his pickup to travel to Allen’s residence in Fort Worth. Ratliff testified that Smith accompanied
them on November 19 because “[h]e’s the man that took care of the business, you know.”
Ratliff stated that they called Allen while en route and that he met Allen at his door for the
transaction. Ratliff also testified that Smith gave him the money to purchase the drugs.
                                                Underlying Proceedings
         The grand jury indicted appellant, Allen, Smith, Herring, and Ratliff for engaging in
organized criminal activity. The indictment alleged that they collaborated in a combination to
carry out a conspiracy to possess cocaine with the intent to deliver. See TEX. PENAL CODE ANN.
§ 71.01 (West 2011), § 71.02 (West Supp. 2012). Appellant, Allen, and Smith were tried
together. The jury convicted all three of engaging in organized criminal activity.1
                                                            Issues
         Appellant asserts in his first issue that the trial court erred in denying his motion to sever
his trial from that of the other defendants. In his second issue, he attacks the sufficiency of the
evidence supporting the corroboration of accomplice testimony. Appellant asserts in his third
issue that the trial court erred in allowing the admission of his out-of-court statement. In his
fourth issue, appellant contends that the trial court erred by failing to enter written findings of
fact and conclusions of law concerning the voluntariness of his statement.
                                                         Severance
         The trial court has the discretion to try two defendants together when they are indicted for
the same offense or any offense growing out of the same transaction. TEX. CODE CRIM. PROC.
ANN. art 36.09 (West 2007). This statute also gives the trial court the discretion to sever the
defendants upon evidence that a joint trial would prejudice the moving defendant. Qualley v.
State, 206 S.W.3d 624, 631 (Tex. Crim. App. 2006).2                             Article 36.09’s legislative history

         1
             Allen’s appeal is docketed as Cause No. 11-10-00354-CR, and Smith’s appeal is docketed as Cause No. 11-10-00355-
CR.
         2
           Article 36.09 also provides that a severance is mandatory when one defendant has an admissible prior conviction and
the person seeking the severance does not. This portion of the statute is not at issue in this appeal.

                                                               5
indicates that the legislature intended two defendants accused of the same offense to ordinarily
be tried together. Id. at 632. The prejudice required to support a severance, therefore, must be
more than the circumstances or disagreements between parties that would normally be expected
to arise during any trial containing multiple defendants. Id. “[T]he defendant must show a
serious risk that a specific trial right would be compromised by a joint trial, or that a joint trial
would prevent the jury from making a reliable judgment about guilt or innocence, and that the
problem could not be adequately addressed by lesser curative measures, such as a limiting
instruction.” Id. at 636.
       Appellant filed a written motion to sever under Article 36.09, alleging numerous grounds.
He argues on appeal that the trial court erred in overruling his motion because the evidence of his
codefendants’ guilt was grossly disproportionate to his guilt and because the codefendants had
antagonistic defenses. However, appellant did not present any evidence at the hearing on the
motion to sever. Instead, he relied upon the arguments of counsel to support the motion. The
defendant seeking severance must offer evidence to support his motion. It is not an abuse of
discretion for the trial court to deny a motion to sever when no evidence is presented to support
the motion. Ransonette v. State, 550 S.W.2d 36 (Tex. Crim. App. 1976); Davila v. State, 4
S.W.3d 844, 847 (Tex. App.—Eastland 1999, no pet.).              Furthermore, varying culpability
between codefendants does not alone warrant severance. Davila, 4 S.W.3d at 847. The record
does not establish prejudice under Qualley because it does not show a serious risk that a specific
trial right of appellant would be compromised by a joint trial or that a joint trial would prevent
the jury from making a reliable judgment about guilt or innocence.
       Appellant additionally asserts that the motion to sever should have been granted because
accomplice testimony would be admitted against him in a joint trial and because evidence of
activities occurring after November 16 would be admitted. However, these grounds were not
presented in the motion to sever.       Therefore, they are waived.      Appellant’s first issue is
overruled.
                             Corroboration of Accomplice Testimony
       Article 38.14 of the Code of Criminal Procedure provides that a conviction cannot be
upheld on the basis of accomplice testimony unless it is corroborated by “other evidence tending
to connect the defendant with the offense committed.” TEX. CODE CRIM. PROC. ANN. art. 38.14
(West 2005). In reviewing the sufficiency of the corroborating evidence, we eliminate the

                                                 6
accomplice testimony from consideration and focus on the remaining portions of the record to
determine whether there is any evidence that tends to connect the defendant with the commission
of the crime. Solomon v. State, 49 S.W.3d 356, 361 (Tex. Crim. App. 2001); Cathey v. State,
992 S.W.2d 460, 462–63 (Tex. Crim. App. 1999). The corroborating evidence may be direct or
circumstantial and need not be sufficient by itself to establish the defendant’s guilt; it is
sufficient if the combined weight of the non-accomplice evidence tends to connect the defendant
to the offense. Solomon, 49 S.W.3d at 361; Gosch v. State, 829 S.W.2d 775, 777 (Tex. Crim.
App. 1991). A defendant’s mere presence at the scene of the crime is by itself insufficient
corroboration; however, presence combined with other suspicious circumstances may be enough
to tend to connect the defendant. Dowthitt v. State, 931 S.W.2d 244, 249 (Tex. Crim. App.
1996); Cox v. State, 830 S.W.2d 609, 611 (Tex. Crim. App. 1992). Similarly, evidence that the
defendant was in the presence of the accomplice at or near the time or place of the offense is
proper corroborating evidence. McDuff v. State, 939 S.W.2d 607, 612 (Tex. Crim. App. 1997).
       Ranger Stoner provided the bulk of the non-accomplice testimony in this case. He
testified that he observed appellant, Smith, and Dukes leave Smith’s house on November 16 in
the same vehicle. He testified that the agents followed them to Allen’s residence in Fort Worth.
He then observed appellant and Dukes meet with Allen in his front yard. Ranger Stoner further
testified that appellant remained in the presence of Smith and Dukes until they wrecked coming
back to Mineral Wells and that drugs were recovered from appellant’s fellow passenger at the
scene of the wreck.
       The non-accomplice testimony in this case sufficiently connected appellant to the
commission of the charged crime as well as the alleged overt act of him traveling to Fort Worth
with Smith on or about November 16 to take delivery of cocaine for the purpose of further
distribution. The direct or circumstantial non-accomplice evidence is sufficient corroboration if
it shows that rational jurors could have found that it sufficiently tended to connect the accused to
the offense. Smith v. State, 332 S.W.3d 425, 442 (Tex. Crim. App. 2011); Simmons v. State, 282
S.W.3d 504, 508 (Tex. Crim. App. 2009). We defer to the factfinder’s resolution of the evidence
in making this determination. Smith, 332 S.W.3d at 442; Simmons, 282 S.W.3d at 508. Ranger
Stoner’s testimony tended to connect appellant to the overt act because it placed appellant with
Smith at both Smith’s residence and Allen’s residence under suspicious circumstances.



                                                 7
Accordingly, there was sufficient evidence corroborating the accomplice testimony pertaining to
appellant’s guilt. Appellant’s second issue is overruled.
                                                   Out-of-Court Statement
          In his third issue, appellant challenges the trial court’s ruling permitting the State to offer
his out-of-court statement into evidence. At the pretrial hearing to consider the admission of
appellant’s statement, Officer Scott Mitcham testified that another officer advised him on
November 11, 2009, that appellant wanted to speak with him. Appellant was in custody at the
time for being in possession of drug paraphernalia. Officer Mitcham testified that appellant told
him that he had information that would lead to the arrest of Smith. Appellant additionally told
Officer Mitcham that he usually went with Smith to Fort Worth to obtain crack cocaine, that
sometimes Dukes went with them, and that they always traveled through Millsap in making these
trips. Officer Mitcham testified that appellant voluntarily made these assertions and that they
were not the product of any questioning. Afterwards, appellant was issued a ticket and permitted
to leave. On cross-examination, Officer Mitcham testified that appellant had not been given
Miranda3 warnings prior to his statement. The trial court denied the motion to suppress by
permitting Officer Mitcham to testify to a redacted version of appellant’s statement.4
          We review a trial court’s ruling on a motion to suppress for an abuse of discretion.
Lujan v. State, 331 S.W.3d 768, 771 (Tex. Crim. App. 2011); Oles v. State, 993 S.W.2d 103, 106
(Tex. Crim. App. 1999). In reviewing a ruling on a motion to suppress, we apply a bifurcated
standard of review. Hubert v. State, 312 S.W.3d 554, 559 (Tex. Crim. App. 2010); Valtierra v.
State, 310 S.W.3d 442, 447 (Tex. Crim. App. 2010). First, we afford almost total deference to
the trial court’s determination of historical facts. Valtierra, 310 S.W.3d at 447. The trial court is
the sole trier of fact and judge of the credibility of the witnesses and the weight to be given their
testimony. Id.; Garza v. State, 213 S.W.3d 338, 346 (Tex. Crim. App. 2007). Second, we
review de novo the trial court’s application of law to facts. Hubert, 312 S.W.3d at 559; Valtierra,


          3
              Miranda v. Arizona, 384 U.S. 436 (1966).
          4
            Prior to issuing a ruling on the motions to prohibit the use of appellant’s statement, the trial court expressed concern
that the use of the statement against Smith might constitute a violation of the Confrontation Clause under Crawford v.
Washington, 541 U.S. 36, 59 (2004), because appellant would be unavailable to testify if he invoked his right not to testify at
trial. The trial court later ruled that appellant’s statement would be admissible at trial. The trial court additionally ruled that any
reference to Smith or other defendants be redacted from the statement offered at trial to eliminate any Confrontation Clause
issues. Pursuant to the trial court’s ruling, Officer Mitcham testified as follows regarding appellant’s statement: “Q. What did
[appellant] tell you? A. He told me that on occasion, him and others went to Fort Worth to pick up crack cocaine.”


                                                                  8
310 S.W.3d at 447. We will sustain the trial court’s ruling if it is reasonably supported by the
record and is correct on any theory of law applicable to the case. Valtierra, 310 S.W.3d at 447–
48; State v. Dixon, 206 S.W.3d 587, 590 (Tex. Crim. App. 2006).
       Appellant argues on appeal that his statement was inadmissible under Miranda because
he was in custody at the time the statement was made. We disagree. The trial court determined
that appellant was in custody at the time appellant made the statement. However, the trial court
also determined that the statement was not the product of a custodial interrogation. We defer to
this determination because it hinges on an evaluation of Officer Mitcham’s credibility.
Voluntary statements that are not the result of custodial interrogations are exempt from the
Miranda requirements. Rhode Island v. Innis, 446 U.S. 291, 300–01 (1980); see Jones v. State,
795 S.W.2d 171, 174–75 (Tex. Crim. App. 1990); Rathbun v. State, 96 S.W.3d 563, 565 (Tex.
App.—Texarkana 2002, no pet.). As noted by the Supreme Court in Innis: “It is clear therefore
that the special procedural safeguards outlined in Miranda are required not where a suspect is
simply taken into custody, but rather where a suspect in custody is subjected to interrogation.”
446 U.S. at 300. Accordingly, the trial court did not err in denying the motion to suppress under
Miranda.
       Appellant additionally asserts that the trial court should have suppressed his statement
because it was not limited to a particular time frame. Appellant waived this complaint by not
presenting it to the trial court. Moreover, we conclude that the contention lacks merit because
appellant made the statement contemporaneously with his involvement in the criminal
combination. Appellant’s third issue is overruled.
                              Written Findings Under Article 38.22
       Appellant asserts in his fourth issue that the trial court erred in failing to enter written
findings of fact and conclusions of law under TEX. CODE CRIM. PROC. ANN. art. 38.22, § 6 (West
2005), regarding the voluntariness of his statement. In denying appellant’s motion to suppress,
the trial court made the following findings on the record:
       In this case, I will find that he was in custody. Absolutely. That’s irrefutable.
       But there is zero evidence as to any interrogation, period, not pursuant to a
       question asked by you or the State or given by the witness.

              And without interrogation, then the parameters of 38.22 and Miranda
       don’t apply, and there’s not one shred of evidence of trickery, even though you



                                                 9
       chose that word. There’s not one evidence [sic] of coerciveness, even though you
       chose that word.

Thus, the trial court made oral findings and conclusions on the record. Although Article 38.22,
section 6 requires the trial court to enter written findings of fact and conclusions of law, the trial
court satisfies that requirement if it “dictates its findings and conclusions to the court reporter,
and they are transcribed and made a part of the statement of facts, filed with the district clerk and
made a part of the appellate record.” Alford v. State, 358 S.W.3d 647, 651 n.6 (Tex. Crim. App.
2012) (quoting Murphy v. State, 112 S.W.3d 592, 601 (Tex. Crim. App. 2003)). As was the
situation in Alford, the findings contained in the record in this appeal are sufficient to enable the
parties to fully address, and the appellate courts to review, the trial court’s ruling. Accordingly,
they satisfy Article 38.22, section 6. Appellant’s fourth issue is overruled.
                                        This Court’s Ruling
        The judgment of the trial court is affirmed.




                                                              TERRY McCALL
                                                              JUSTICE


August 9, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                 10